DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 October 2021 has been entered.

Response to Amendment
The amendment filed on 21 October 2021 has been entered.

Allowable Subject Matter
Claims 1-11, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a light emitting module comprising: a light-cutting scattering layer disposed on a first main surface side of the light guiding plate so as to correspond to the optical axis of 
Koh et al. (US 2012/0069575 A1), considered the closest prior art, teaches a light emitting module having a light guiding plate and a light-cutting scattering layer disposed thereon.  However, none of Koh’s light-cutting scattering layers has an outline greater than that of the optical function part.
Hsu (US 20070103889 A1), another close prior art, teaches a light emitting module having a continuous light-cutting scattering layer having an outline greater than that of the optical function part.  However, Hsu’s light-cutting scattering layer covers both the first region and the second region, and if one were to modify Hsu by leaving an uncovered second region as in Koh, there would be no reason to leave the outline of a continuous light-cutting scattering layer extending beyond the outline of the optical function part, since Koh does not do that. 
Claims 2-11 and 13 inherit the subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                           
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875